Citation Nr: 1415192	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  09-16 823	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a concussion.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1983 to May 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In August 2013, the case was remanded for additional development.

[This appeal was processed using the paperless Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of an electronic record.]  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The record reflects that the Social Security Administration (SSA) has several times denied the Veteran disability benefits based on his low back disability and other unspecified physical disabilities.  Pursuant to the Board's August 2013 remand, SSA records for the Veteran were obtained; however, the decisions denying such benefits are not in the record.  A request to SSA for a complete set of records pertaining to the Veteran, including any decisions and the medical evidence considered in making the decisions, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Furthermore, pursuant to the Board's August 2013 remand, in September 2013 the AMC sent the Veteran a letter asking him to complete a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the release of treatment records pertaining to his claimed disabilities (including from Dr. Reyes at the Rockford Clinic), as well as for the release of his records from the appropriate state Workers' Compensation agency.  Such records are critical for proper consideration of his claims; he has not yet responded.  A November 2013 supplemental statement of the case (SSOC) readjudicated the Veteran's claims.  However, a governing regulation (38 C.F.R. § 3.158(a)) provides that the Veteran has one year from the September 2013 notice letter to submit the additional evidence or information sought.

The Board also notes that, should pertinent records be received, an addendum medical opinion encompassing such evidence would be necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record from SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including the decisions denying him such benefits and all medical evidence considered.  If such is provided by disc, the RO should print out the records and associate the copies with the record.  Any negative search result is to be noted in the record and communicated to the Veteran.

2.  The Veteran should be advised that he has the remainder of one year from the date of its September 2013 notice letter to submit a release for treatment records pertaining to his claimed disabilities (including from Dr. Reyes at the Rockford Clinic), as well as for his records from the appropriate state Workers' Compensation agency.  He should be advised that his cooperation is paramount as without it, VA will be unable to obtain critical treatment records from those facilities, and that if he does not timely provide a release for the records sought, the matter will be processed under 38 C.F.R. § 3.158(a).

If the Veteran provides the necessary releases, the RO should secure such records.  Negative responses and certifications of unavailability must be associated with the record.  If any private provider does not respond to a VA request for records, the Veteran must be so advised, and also advised that it is his responsibility to ensure that such records are received.

3.  If, and only if, additional pertinent records are received, the RO should return the record to the October 2013 VA examiners for addendum medical opinions encompassing the additional information.  The examiners should review the record and the newly received evidence and note whether any opinion warrants revision based on the additional information received.

If an October 2013 VA examiner is unavailable, the RO should arrange for the record to be reviewed by another appropriate provider to secure the opinion(s) sought.

4.  The RO should ensure that all of the development sought is completed, arrange for any further development suggested by additional evidence received, and then re-adjudicate the claims (under 38 C.F.R. § 3.158(a) if applicable (after a year following the September 2013 issuance of the RO's request to the Veteran).  If any benefit sought remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

